Citation Nr: 1244027	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran had service from August 1962 to May 1971.  The Veteran died in December 2008; the appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for cause of death was also on appeal.  However, in January 2012, the RO granted service connection for cause of death, thereby granting the issue on appeal in full.  Thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  


FINDINGS OF FACT

Prior to his death, the Veteran's service-connected diabetes mellitus type II was not shown to be productive of a disability picture that was manifested by the required regulation of activities at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected diabetes mellitus have not been met, for accrued benefit purposes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.119, Diagnostic Code 7913 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002). 

Duty to Notify 

In the instant case, the record shows that in an April 2009 VCAA letter, the appellant was informed of the information and evidence necessary to substantiate a claim for an evaluation in excess of 20 percent for service-connected diabetes mellitus, for accrued benefit purposes.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).   

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the appellant in April 2009, which was prior to the September 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and post service treatment records, both VA and private.  It is noted, however, that as the instant appeal involves claims for accrued benefits purposes, which are determined on the evidence in the file at the date of the Veteran's death, there can be no further private records to obtain in support of her claim.  While the records in the possession of VA, or the VA records that would have constructively been a part of the record at the time of the Veteran's death, may be obtained, the Appellant has not identified any additional VA records for the RO to obtain. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal. 

II.  Evaluation in Excess of 20 Percent for Diabetes Mellitus, for Accrued Benefit Purposes 

Prior to his death, the Veteran had a claim pending for entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 (1994). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

The Veteran was rated under Code 7913.  In order to warrant assignment of the next higher rating of 40 percent, there must be evidence that the diabetes disability required insulin, restricted diet, and regulation of activities.   

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The pertinent facts found in the medical evidence of record are discussed below. Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected diabetes mellitus more closely approximates the criteria for the current 20 percent rating.  38 C.F.R. § 4.7.


In this regard, there is no dispute the Veteran's service-connected diabetes mellitus has required the use of oral medications and, in October 2008, insulin for control.  The October 2008 private consultations by Dr. Nasser noted he had had a history of type 2 diabetes with unstable glycemic control and that insulin had begun the previous day.  The Veteran denied any weight loss and reported his appetite had been good. 

What is in question, however, is whether the Veteran has a regulation of activities.  In January 2007, prior to the submission by the Veteran of his claim to increase the evaluation of his service-connected diabetes, he was afforded a VA genitourinary examination for other claims.  The examiner noted that at the time the diabetes was controlled by oral medications and diet.  In February 2008, in another VA examination afforded for the development of a different claim, the Veteran described his activities and reported to the examiner that he was interested in trout fishing and lived with his wife near a springs; however, he was unable to walk long enough to go fishing that season due to his leukemia.  In July 2008 the Veteran's diabetes mellitus was considered during his VA primary care evaluation.  The Veteran reported his leukemia was in remission and he felt well.  The VA clinician recommended that he continue the current medication, diet, and exercise for his diabetes.  The final VA treatment report was dated in November 2008, less than one month before the Veteran passed away.  Though not in the primary care clinic, the Veteran did discuss his leukemia with the VA clinician and reported he now had less stamina.  The Veteran passed away in December 2008.  

There is no evidence to show that the Veteran's diabetes resulted in any required restriction of physical activity.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  There is no evidence that the Veteran was advised to limit strenuous activities on account of his diabetes mellitus.  In the statement that accompanied his claim for an increased evaluation in October 2008, the Veteran reported that he was now on insulin, which is supported by Dr. Nasser's consultation reports.  However, in VA treatment reports, the Veteran himself attributed his lack of energy to walk to trout fishing and the general loss of stamina not to the diabetes mellitus or to any directions from his physicians, but to his leukemia, now service-connected.  Therefore, this decrease in activity was not attributed to his diabetes mellitus.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  In this case, there is no such medical evidence. 

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling.  Specifically, there has been no persuasive evidence showing that the diabetes mellitus more nearly approximates a disability picture that includes a required regulation of activities.  38 C.F.R. § 4.119.  In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 20 percent disability rating which has been assigned.  38 C.F.R. § 4.7. 

Therefore, based on the above analysis, the appellant's claim for accrued benefits must be denied. 

ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus, for accrued benefit purposes, is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


